Case 20-10343-LSS Doc1664 Filed 11/16/20 Page 1of1

‘FOR THE DISTRICT or DELAWARE
In:Re: Chapter 14 14

Case No, 20 10843 LSS)

 

. Debtor: Boy. Scouts of Ametica and Delaware BSA, LLC .

_ MOTION. AND. ORDER: FOR ADMISSION. PRO. HAG “VICE |

Pursuant to, Local Rate 90{0-1 ‘and the attached certifi cation, course nioves the. admission. ‘pro hac: vide
of Edwin. Rice

_to- foprésent, tha Flojida Conference of ha United Methodist Chlugtt and Watlous Chugohios ta the onteignen thabare te ragizations .

 

 

Jv this action,

 

 

‘David N: Rutt, Esquire 4.0. Kio. 2684) -
‘Firm Name. Moore & Rutt, PA.

Address: 122 W, Market SL., P.O, 654
Georgetown, DE 19947
Phone: (302) 856-0568 ~

a Einail: , ‘sdnrutt@mooreandrutt.com.” a

 

 

 

 

 

 

 

 

 

 

 

 

 
